Citation Nr: 9907098	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  97-21 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to service connection for a liver disorder, to 
include cirrhosis.

2. Entitlement to service connection for a back disability.

3. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hemiplegic headaches.

4. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hepatitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
January 1972.

By rating decision dated May 1984, the Regional Office (RO) 
denied the veteran's claim for service connection for 
hepatitis.  He was notified of this decision and of his right 
to appeal by a letter dated later that month.  Although he 
submitted a notice of disagreement with this determination, 
and the RO issued a statement of the case in January 1985, he 
did not furnish a timely substantive appeal and, thus, it 
must be concluded that he failed to perfect his appeal.  The 
Board of Veterans' Appeals (Board) also notes that in a 
December 1984 rating action, the RO denied service connection 
for hemiplegic migraines.  This matter was considered in the 
January 1985 statement of the case, even though the veteran 
was not notified of the denial of service connection for 
headaches until later in January.  It is noted that he 
submitted a notice of disagreement with this denial in May 
1985; however, he had already been issued a statement of the 
case on this matter.  The fact remains, however, that the 
veteran never submitted a substantive appeal with respect to 
either the claim for service connection for hepatitis or 
headaches.  

The RO's May 1984 rating decision also denied service 
connection for asthma and hiatal hernia.  The veteran was 
notified of these decisions, but did not perfect an appeal.  
Recently, he attempted to reopen his claim for service 
connection for these disabilities.  By rating action in 
January 1997, the RO denied service connection for a liver 
disorder, a back disability and a right knee disability.  In 
addition, the RO concluded that the evidence submitted by the 
veteran was not new and material, and his claims for service 
connection for hemiplegic headaches, asthma and hiatal hernia 
remained denied.  While the veteran submitted a notice of 
disagreement with respect to other issues considered in the 
January 1997 rating decision, he made no mention of his 
claims for service connection for a right knee disability, 
asthma or hiatal hernia.  Nevertheless, these matters were 
included in the statement of the case issued in May 1997.  
There was no mention of these claims in his substantive 
appeal submitted in August 1997.  The Board acknowledges that 
the veteran's representative referred to the issues of 
service connection for asthma and hiatal hernia in a 
statement in January 1998.  However, this cannot be deemed to 
constitute a timely appeal.  See 38 C.F.R. §§ 20.300, 20.301, 
20.302 (1998).  Accordingly, these matters are referred to 
the RO for appropriate action.

By rating decision in March 1989, the RO denied the veteran's 
claim for service connection for liver disease due to 
exposure to Agent Orange.  He subsequently attempted to 
reopen his claim for service connection for liver disease 
secondary to Agent Orange exposure.  However, during the 
hearing at the Board in December 1998, the veteran indicated 
that he wanted his claim for service connection for liver 
disorder considered on a direct basis only, and no longer 
wished to pursue the aspect of his claim as it related to 
Agent Orange exposure.  Thus, the Board will consider this 
matter on a direct basis, and without regard to finality of 
the March 1989 decision.  

The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for hepatitis will be considered in the remand 
section below.


FINDINGS OF FACT

1. A liver disorder, to include cirrhosis, was first 
manifested many years after service, and there is no 
competent medical evidence linking it to service.

2. The veteran's in-service back complaints were acute and 
transitory and resolved without residual disability.

3. There is no competent medical evidence demonstrating that 
the veteran's current back disability, which was first 
shown many years after service, is related in any way to 
service.

4. By decision in December 1984, the RO denied the veteran's 
claim for service connection for headaches.  

5. He was informed of this decision and of his right to 
appeal, but a timely appeal was not perfected.

6. The evidence submitted since the December 1984 
determination includes numerous medical records which 
reflect diagnoses including migraine headaches.

7. This evidence added to the record since the December 1984 
determination is similar to and cumulative of the evidence 
previously considered.

8. It is not so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for a liver 
disorder, to include cirrhosis.  38 U.S.C.A. § 5107(a) 
(West 1991).

2. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for a back 
disability.  38 U.S.C.A. § 5107(a) (West 1991).

3. The December 1984 rating decision of the RO which denied 
the veteran's claim of entitlement to service connection 
for a hemiplegic headaches is not new and material.  38 
U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R §§ 3.104(a), 
3.156(a) (1998).

4. The December 1989 rating decision denying service 
connection for hemiplegic headaches is final and the claim 
is not reopened.  38 U.S.C.A. §§ 5107, 7105 (West 1991); 
38 C.F.R. § 20.302(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question in this case is whether the veteran 
has presented evidence of a well-grounded claim, that is, one 
which is plausible, meritorious on its own or capable of 
substantiation.  If not, his appeal must fail and there is no 
duty to assist him further in the development of his claim, 
since any such development would be futile.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992), the United 
States Court of Appeals for Veterans Claims (prior to March 
1, 1999, known as the United States Court of Veterans 
Appeals) (hereinafter the Court) held that a claim must be 
accompanied by evidence (emphasis in original).  As will be 
explained below, the veteran has not submitted competent 
evidence to support his claims for service connection for a 
liver disorder or a back disability.  Thus, the Board finds 
that these claims are not well grounded.  Accordingly, there 
is no duty to assist him in the development of these claims.

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  Bernard v. 
Brown,      4 Vet. App. 384 (1993).  The Board concludes, 
however, that a claim which is not well grounded is 
inherently implausible, and any error by the RO in the 
adjudication of the claim could not be prejudicial.  

Although when a claim is not well grounded, the VA does not 
have a statutory duty to assist a veteran in developing facts 
pertinent to his claim, the VA may be obligated to advise a 
veteran of the evidence needed to complete the application.  
This obligation depends upon the particular facts of the case 
and the extent to which the Secretary of the VA has advised 
the veteran of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  By this decision, the Board is providing the veteran 
with notice of the evidentiary insufficiency of his claim, 
and what evidence would be necessary to make the claim well 
grounded.  

Service connection may be granted for disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110 (West 1991).

Where a veteran served 90 days or more during a period of war 
and cirrhosis of the liver becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.    38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Caluza v. Brown, 7 Vet. 
App. 489, 504, 506 (1995); see also Epps v. Gober 126 F.3d 
1464, 1468 (Fed. Cir. 1997) (expressly adopting definition of 
well-grounded claim set forth in Caluza, supra).  The second 
and third Caluza elements can be satisfied under 38 C.F.R. 
3.303(b) by a (a) evidence that the condition was "noted" 
during service or during an applicable presumptive period; 
(b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  For the 
purpose of determining whether a claim is well grounded, the 
credibility of the evidence in support of the claim must be 
presumed.  See Robinette v Brown, 8 Vet. App. at 75.


I.  Service Connection for a Liver Disorder, to 
Include Cirrhosis

Factual background

The service medical records are negative for complaints or 
findings pertaining to any liver disorder.  The veteran 
complained of general malaise, sore throat and chest 
congestion of three days duration in November 1971.  
Medications and throat lozenges were prescribed.  A clinical 
evaluation of the abdomen and viscera on the separation 
examination in January 1972 was normal.   

Private medical records show that the veteran was seen for 
unrelated complaints in May 1981.  An examination of the 
abdomen showed that no liver was felt.  There were no masses 
or tenderness. 

A Department of Veterans Affairs (VA) examination was 
conducted in December 1983.  A history of hepatitis was noted 
on evaluation of the digestive system.  An examination 
revealed no organomegaly.  Laboratory studies showed that 
SGOT and SGPT were elevated.  The pertinent diagnosis was 
abnormal liver function test, asymptomatic. 

During a private hospitalization for unrelated complaints 
from May to June 1984, laboratory studies were normal, except 
for SGOT of 58 and SGPT of 63.  These values were 
subsequently reduced to 26 and 43, respectively.  No 
pertinent diagnosis was made.  

Private medical records dated in 1985 and 1986 have been 
associated with the claims folder.  In September 1985, it was 
noted that the veteran still had abnormal liver function 
tests.  A kidney, ureter and bladder study in September 1986 
revealed that liver size was probably in the low range of 
normal.  There was no intestinal gas lateral or cephalic to 
the liver shadow.  A liver scan in September 1986 was normal.  
A biopsy of the liver was done in October 1986.  It was 
indicated that the clinical diagnoses included chronic liver 
disease of unknown etiology and persistently elevated liver 
function tests.  The liver biopsy revealed many changes and 
it was noted that probably more than one etiologic factor was 
responsible for the changes.  The changes included moderate 
fatty metamorphosis, chronic inflammation of a moderate 
degree in the portal area and with some scattered in the 
lobular parenchyma, a little irregularity at the interface 
between the parenchyma and the portal connective tissue, a 
few focal collections of inflammatory cells around liver 
cells, a focal area of old granuloma formation, and a mild 
fibrosis.  It was noted that these findings would suggest 
that this much fatty metamorphosis and some of this 
inflammation at least was best explained on ingestion of 
alcohol, although this had to be correlated with the history.  
The presence of the granuloma raised the possibility of 
intravenous drug use, although no doubly refractile material 
was seen to prove this.  In addition, although the 
inflammation, which was both portal and parenchymal, could be 
explained on the basis of nutritional disease or intravenous 
drug abuse, the possibility still existed that this 
represented a chronic hepatitis, non-A, non-B, in view of the 
other negative studies.

The veteran was admitted to a private hospital in December 
1986.  It was noted that he had persistently elevated liver 
function tests.  It was reported that the liver biopsy, which 
showed considerable fatty metamorphosis, did not really 
clarify the matter of the nature of his liver disease.  The 
final diagnosis was nonspecific liver abnormality with mild 
hepatitis and fatty metamorphosis, etiology unclear.  

Medical records from the National Institutes of Health dated 
in 1988 and 1989 have been associated with the claims folder.  
The veteran was hospitalized in March 1988.  He reported that 
while he was in Vietnam's between 1970 and 1971, one day he 
started with "flu-like symptoms" (fatigue, lack of energy 
and generalized malaise).  He did not remember having 
jaundice, itching, dark urine or light colored stools. Liver 
enzymes done at that time revealed changes compatible with a 
"mild case of a viral hepatitis."  In 1984, blood tests 
done for unrelated complaints revealed liver function 
abnormalities which were attributed to toxic hepatitis.  The 
abnormalities, however, did not fade away after the 
medications were stopped.  A liver biopsy in November 1986 
showed changes of hepatitis and cirrhosis.  It was noted that 
there was no history of blood transfusions.  An examination 
revealed no hepatosplenomegaly.  An abdominal ultrasound in 
April 1988 demonstrated fatty infiltration of the liver and 
mild splenomegaly.  A liver scan that month showed that the 
liver was normal in size.  

VA medical records show that it was noted in July 1996 that 
the veteran had hepatitis C and cirrhosis.  It was reported 
in August 1996 that he had chronic liver failure secondary to 
viral hepatitis.  On VA hospitalizations in June and 
September 1997, it was indicated that he had cirrhosis and 
hepatic encephalopathy, respectively.  

Analysis

The Board acknowledges that when he was hospitalized at the 
National Institutes of Health in March 1988, the veteran 
related that during service, he experienced symptoms 
including fatigue, lack of energy and generalized malaise.  
Although he was seen for complaints of a general malaise and 
sore throat in November 1971, there is no indication that he 
underwent any additional testing.  He was treated with 
lozenges and medication.  There was no clinical evidence that 
he had liver disease.  The service medical records do not 
support his claim that he received any tests involving the 
liver during service.  The initial clinical evidence that the 
veteran has liver disease (other than hepatitis) was many 
years after service.  In this regard, the Board notes that 
cirrhosis was apparently first noted in 1986, more than 
fourteen years after the veteran's discharge from service.

The Court has held that if the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown,      5 Vet. App. 
91 (1993).  Thus, his lay assertions to the effect that he 
has a liver disorder (other than hepatitis) which is related 
to service are neither competent nor probative of the issue 
in question.  Indeed, in Moray v. Brown, 5 Vet. App. 211 
(1993), the Court noted that lay persons are not competent to 
offer medical opinions and, therefore, those opinions do not 
even serve as a basis for a well-grounded claim.  Since the 
veteran is not a medical expert, he is not competent to 
express an authoritative opinion regarding either his medical 
condition or any questions regarding medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  His 
allegations of a link between his current liver disabilities, 
including cirrhosis, cannot be deemed to be competent medical 
evidence.  In the absence of any objective medical evidence 
which establishes that the veteran's liver disorder (other 
than hepatitis) is related to cirrhosis, the Board concludes 
that the claim is not well grounded.  See Caluza, supra


II.  Service Connection for a Back Disability

Factual background

The service medical records disclose that the veteran was 
seen in June 1971 for complaints of low back pain since the 
previous day.  An examination revealed a minor muscle spasm 
in the low lumbar area.  Straight leg raising was positive on 
the left at 80 degrees.  There was limitation of motion on 
forward flexion.  The impression was low back strain.  
Medication was prescribed.  The spine was evaluated as normal 
on the separation examination in January 1972.  

The veteran was afforded a general medical examination by the 
VA in December 1983.  An examination of the musculoskeletal 
system was within normal limits.  No pertinent diagnosis was 
made.

The veteran was seen at a private facility in March 1987.  He 
reported that he had pulled a muscle in the left side of his 
back the previous day.  Following an examination, it was 
noted that he had an acute intercostal sprain.

On VA hospitalization from September to October 1994, it was 
noted that the veteran had a long history of left lower 
extremity pain.  Magnetic resonance imaging revealed a left 
L4-5 herniated nucleus pulposus.  He underwent a left L4-5 
diskectomy.  The diagnosis was left L4-5 herniated nucleus 
pulposus.  

VA outpatient treatment records show that the veteran was 
seen in December 1994 with a history of low back pain since 
August 1994.  In June 1995, he related that he thought he had 
ruptured a disc in his back again.  He had shooting pain down 
the left leg which started three days earlier.  

The veteran underwent a left laminectomy and L4-5 diskectomy 
at a VA hospital in July 1995.  During a psychological 
evaluation at a VA facility in November 1995, the veteran 
reported that he had experienced significant left leg pain 
since injuring his back lifting an air conditioner in August 
1994.  He had reinjured the back in May 1995.

Analysis

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of  arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1998).

The service medical records clearly show that the veteran was 
treated on one occasion for low back complaints.  He was 
given medication and there is no further indication in the 
service medical records of any follow-up treatment for his 
back complaints.  It is significant to note that no 
abnormalities of the spine were found on the separation 
examination in January 1972.  The Board notes that there is 
no clinical evidence that he was treated for any back 
problems for many years after his discharge from service.  
Thus, it must be concluded that the veteran's in-service back 
complaints were acute and transitory and resolved without 
residual disability.  

The initial evidence of treatment following service for his 
back was in March 1987.  At that time, the veteran related 
that he had pulled a muscle the previous day.  He made no 
mention of any back problems dating to service.  The Board 
does not dispute the fact that the veteran now has 
significant symptoms involving his low back.  In fact, he has 
undergone two surgical procedures for his back disability.  
The Board points out that when he was afforded a 
psychological evaluation by the VA in November 1995, the 
veteran stated that he had injured his back in August 1994, 
while lifting an air conditioner.  Indeed, the clinical 
record demonstrates no complaints or abnormal findings 
concerning the back for many years following service.

As noted above, the Court has held that if the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  Grottveit, 5 Vet. 
App. 91.  While the veteran has asserted that his current 
back disability is related to service, as a lay person, he 
lacks the capability to provide evidence that requires 
specialized knowledge, skill, experience, training or 
education.  Espiritu, 2 Vet. App. 492.  Accordingly, since 
there is no competent medical evidence linking his current 
back disability to service, the Board concludes that the 
veteran's claim for service connection for a back disability 
is not well grounded.  See Savage and Caluza, both supra.


III. Whether New and Material Evidence Has Been 
Submitted to Reopen a Claim of Entitlement to 
Service Connection for Hemiplegic Headaches 

Finality

The RO denied the veteran's claim for service connection for 
headaches in December 1984.  In that decision, it was noted 
that the veteran had not been treated for headaches during 
service.  Following notification of the December 1984 
decision, along with the information regarding his appellate 
rights, an appeal was not filed by the veteran.  Thus, the 
December 1984 rating action is final.  See 38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 3.104(a), 20.302(a).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-step 
analysis.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
First, the Board must determine if the evidence submitted by 
the claimant is new and material.  Id; 38 U.S.C.A. § 5108.  
If the Board determines that the submitted evidence is not 
new and material, then the claim cannot be reopened.  Id.  
Second, if the Board determines that the claimant has 
produced new and material evidence, it must reopen the claim 
and evaluate the merits of the claim in light of all of the 
evidence, both old and new.  Manio, 1 Vet. App. at 145-46 
(explaining that the relevant legislative history confirms 
that Congress intended section 5108 to permit review of all 
of the evidence of record once the claim is reopened).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopen and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once a RO decision becomes final 
under section 7105(c), absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The Board notes that the United States Court of Appeals for 
the Federal Circuit recently held that the Court erred in 
adopting the test articulated in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  See Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).  In Colvin, the Court adopted the following rule 
with respect to the nature of the evidence which would 
justify reopening of a claim on the basis of new and material 
evidence:  "there must be a reasonable possibility that the 
new evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  Colvin, 1 Vet. 
App. at 174.  In light of the holding in Hodge, the Board 
will analyze the evidence submitted in the instant case 
according to the standard articulated in 38 C.F.R. 
§ 3.156(a).  This standard, as aptly noted above, focuses on 
whether the new evidence (1) bears directly and substantially 
on the specific matter, and (2) is so significant that it 
must be considered to fairly decide the merits of the claim.  
See Fossie v. West, 12 Vet. App. 1 (1998).

In Elkins v. West, U.S. Vet. App. No. 97-1534 (Feb. 17, 
1999), the Court noted that Hodge implicitly held that new 
and material evidence may be presented even though a claim is 
not well grounded.  

In view of the fact that the Court has held in Fossie that 
the standard articulated in 38 C.F.R. § 3.156(a) is less 
stringent than the one previously employed by Colvin, the 
Board determines that no prejudice will result to the veteran 
by the Board's consideration of this matter.  See Bernard, 4 
Vet. App. 384, 393-94.


The "old" evidence 

The service medical records are negative for complaints or 
findings pertaining to headaches.  A neurological evaluation 
on the separation examination in January 1972 was normal.  

The veteran was seen at a private facility in March 1982.  He 
complained of headaches for ten years, a little more lately.  
He related that he would have throbbing pain over the right 
temple area, often times a little blurry in the right eye, 
and if it continued on, he would have nausea and vomiting of 
a migraine variety.  

On VA general medical examination in December 1983, a 
neurological evaluation was within normal limits.  No 
pertinent diagnosis was made.

The veteran was hospitalized in a private hospital from 
January to February 1984.  He stated that he was awakened 
with a rather severe throbbing headache over the frontal and 
right maxillary areas.  It was so bad, he vomited a number of 
times.  He had a history of this type of headache on rare 
occasions, but nothing to suggest chronic tension or migraine 
headaches.  An electroencephalogram was essentially normal.  
The diagnosis was tension vascular headaches, severe.

The veteran was admitted to a private hospital from March to 
April 1984 for intractable migraine-like headaches.  It was 
noted that the headaches dated to 1972.  The diagnosis was 
recurrent intractable migraine-type headaches, felt to be 
non-organic.  

The RO decision 

As noted above, the RO, in December 1984, denied service 
connection for headaches.  It was indicated in the decision 
that there was no evidence in service of headaches, and that 
headaches had first been noted in 1984.  


The additional evidence

VA outpatient treatment records show that the veteran was 
seen in September 1987 and a history of migraine headaches 
was noted.  He related a history of migraine headaches 
starting in 1972.

When he was hospitalized at the National Institutes of Health 
in September 1988, the veteran noted a history of migraine 
headaches for approximately six years.  

When seen at a VA outpatient treatment clinic in September 
1991, the veteran related a history of intractable headaches 
since 1972.

The veteran was afforded a psychological evaluation by the VA 
in November 1995.  He reported a history of recurrent 
migraine headaches since two months after he left Vietnam in 
1972.  

Analysis

Service connection may be granted for disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110.

Based on a review of the record, the Board concludes that the 
additional evidence submitted in support of the veteran's 
claim is merely cumulative and not new and material.  
Accordingly, the claim is not reopened, and the RO's decision 
remains final.  Although much of the additional evidence is 
new, in that it was not previously of record, it does not 
bear directly and substantially on the question before the 
Board, that is, whether the veteran has headaches which are 
related to service.  Although the veteran argues that his 
headaches are attributable to service, as a layman, he lacks 
the capability or competence to provide evidence that 
requires specialized knowledge, skill, experience, training 
or education.  Espiritu, 2 Vet. App. 492.  

In this regard, the Board notes that the veteran's claim was 
initially denied on the basis that his headaches were first 
shown to have been present many years after service.  The 
additional records continue to show recent treatment for 
headaches, and the veteran's history that they began in 1972.  
The Board points out that the veteran has reported that his 
headaches began two months after he left Vietnam.  His 
discharge certificate reflects the fact that he returned from 
Vietnam on January 16, 1972, and was separated the following 
day.  Thus, even assuming the veteran's statements are true, 
he is alleging that his headaches began following his 
discharge from service.  The veteran has not furnished any 
competent medical evidence showing that his headaches are 
etiologically related to service.  He has not suggested that 
he received any treatment for headaches until many years 
after service.  

In the absence of competent medical evidence demonstrating 
that the veteran's headaches, which were first present many 
years after service, are related to service, the Board must 
find that his attempt to reopen his claim for service 
connection for headaches is unsuccessful because the evidence 
he submitted does not bear directly and substantially on his 
claim and the evidence need not be considered to fairly 
adjudicate the claim.  The Court has held that if the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  
Grottveit, 5 Vet. App. 91.  Thus, his lay assertions to the 
effect that he has headaches which are related to service are 
neither competent nor probative of the issue in question.  
Indeed, in Moray, 5 Vet. App. 211, the Court noted that lay 
persons are not competent to offer medical opinions and, 
therefore, those opinions do not even serve as a basis on 
which to reopen a claim for service connection. The Board 
finds, therefore, that the evidence submitted since the RO's 
December 1984 decision is not new and material, and that 
determination remains final. 


ORDER

Service connection for a liver disorder, to include cirrhosis 
is denied.  Service connection for a back disability is 
denied.  Since new and material evidence has not been 
submitted to reopen a claim of entitlement to service 
connection for headaches, the appeal is denied.


REMAND

The veteran also claims that the evidence he has submitted is 
new and material, warranting reopening of his claim and a 
grant of service connection for hepatitis.  By rating action 
in May 1984, the RO denied the veteran's claim for service 
connection for hepatitis.  He was notified of this decision 
and of his right to appeal, but a timely appeal was not 
perfected.  Recently, the veteran has attempted to reopen his 
claim.  However, the RO failed to note that it had previously 
denied service connection for hepatitis, and considered the 
claim on a de novo basis.

The Board must consider whether new and material evidence has 
been submitted, even where the RO fails to do so.  Wakeford 
v. Brown, 8 Vet. App. 237 (1995).  In light of the holding in 
Hodge, the Board would be required to analyze the evidence 
submitted in the instant case according to the standard 
articulated in 38 C.F.R. § 3.156(a).  However, it could be a 
denial of due process for the Board to consider the veteran's 
claim on a basis different from that of the RO.  Bernard, 4 
Vet. App. 384.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should advise the veteran of 
the need to submit new and material 
evidence to reopen his claim of 
entitlement to service connection for 
hepatitis.  See 38 C.F.R. § 3.156.  

2.  The RO should then determine whether 
the veteran has submitted new and 
material evidence sufficient to reopen 
his claim, in light of the standard 
articulated in 38 C.F.R. § 3.156(a).  If 
the RO determines that new and material 
evidence has been submitted, it should 
reopen the claim, determine whether the 
duty to assist with the development of 
that claim has been met, and decide the 
claim on the basis of all evidence both, 
old and new.

3.  If the RO determines that new and 
material evidence has not been submitted, 
it should issue a supplemental statement 
of the case containing all relevant laws 
and regulations referable to the finality 
of prior unappealed rating decisions and 
new and material evidence.

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may now be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case, 
and the case should then be returned to the Board for further 
appellate consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In 

addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals


 

- 20 -





